In the defendant's appeal in this cause we find no error in the trial before Judge McNeill. Upon the trial before Judge Allen, the plaintiff R. H. Gillis was introduced as a witness and testified in regard to the terms of the option and the execution of the contract as set out in the plaintiffs' appeal. He was asked the following question: "At the time when you made this contract, what, in your opinion, was the fair and reasonable value of the minerals on this tract of land of 465 acres, if that was the size of it?" Answer: "Three thousand dollars; I never would have agreed to anything else." The defendant objected to the question and answer, and, upon his objection being overruled, excepted. He was asked the further question, "At what price had you and the other owners of this property — the minerals I mean — held the same for some time?" Answer: "Three thousand dollars." The defendant objected and, upon his objection being overruled, excepted.
We find no error in his Honor's ruling in this respect. The    (303) testimony was competent for the purpose of corroborating the plaintiffs' contention that the price agreed to be paid was $3,000, and not $500. The defendant tendered in writing to the plaintiffs, before the trial of the case, a proposition to compromise, and in open court tendered the plaintiffs the money in accordance with said proposition. The plaintiffs declined to accept it, and his Honor held that it was not a compliance with the rights of the plaintiffs as set forth in the pleadings, to which the defendant excepted. We concur with his Honor's ruling in this respect. The plaintiffs were under no obligation to accept the proposition to compromise. They were entitled to stand upon their rights under the contract.
Upon a review of the entire record we find no error, and the judgment must be
Affirmed.